DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 15 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 15, 16 and 18 of copending Application No. 16/437,872). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (US Pat 10,643,924).
Regarding claim 1, Shen (fig. 3) teaches an integrated circuit (IC) package, comprising: 
a package substrate (flip chip package 160, col. 3, line 60); 
a die (chip 161, col. 3, line 61); and 
a lid (lid 200, col. 4, line 25) including an interior surface and an exterior surface (side surface of the lid 200), wherein the die is between the package substrate and the lid, the interior surface of the lid is between the die and the exterior surface of the lid, a vent (hole 213, col. 4, line 34) extends between the interior surface and the exterior surface, and the vent at least partially overlaps the die.
Regarding claim 2, Shen teaches the IC package of claim 1, wherein one end of the vent is at the interior surface of the lid and above the die (fig. 3).
Regarding claim 3, Shen teaches the IC package of claim 1, wherein neither end of the vent is at a top surface of the lid (fig. 3).
Regarding claim 8, Shen teaches the IC package of claim 1, wherein the IC package is a ball grid array package (fig. 3).
Regarding claim 9, Shen (fig. 3) teaches a lid (lid 200, col. 4, line 25) for an integrated circuit (IC) package, comprising: 
a top surface; 
a bottom surface parallel to the top surface; 
a side surface; and 
a vent (hole 213 and reservoir 212, col. 4, lines 34-48) having one end at the bottom surface and one end at the side surface.
Regarding claim 10, Shen teaches the lid of claim 9, wherein the bottom surface is to face a die (chip 161, col. 3, line 61) in the IC package.
Regarding claim 11, Shen teaches the lid of claim 9, wherein the vent includes a vertical portion (hole 213) and a horizontal portion (reservoir 212) oriented perpendicular to the vertical portion, wherein the horizontal portion is parallel to the top surface.
Regarding claim 14, Shen teaches the lid of claim 9, wherein the top surface is a flat plane (fig. 3).
Claims 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al (US Pub 2015/0187679).
Regarding claim 15, Ho (figs. 2A-2C and 6F) teaches an integrated circuit (IC) assembly, comprising: 
an IC package including a thermal interface material (TIM 28’, [0027]) between a die (die 12) of the IC package and a lid (lid 24’, [0027]) of the IC package, wherein the lid of the IC package includes a plurality of vent openings (trenches 25, [0027]) in a bottom surface of the lid, and the TIM is at least partially between the vent openings and the die; and 
a circuit board (printed circuit board, [0019]) coupled to the IC package.
Regarding claim 17, Ho teaches the IC assembly of claim 15, wherein a top surface of the lid (244) does not include any vent openings (fig. 2C).
Regarding claim 18, Ho teaches the IC assembly of claim 15, wherein the plurality of vent openings (trenches 25) includes between twenty-five vent openings and seventy-five vent openings (fig. 4D).
Regarding claim 19, Ho teaches the IC assembly of claim 15, wherein a total area of the vent openings (each of trenches 25 has a width W1 in the range from about 0.1 mm to about 40 mm and a length L1 in the range from about 2 mm to about 40 mm, [0027], figs. 2A-2B), and an area of the die (surface area of device die 12 is 400 mm2, [0032]).
The above-cited claims differ from the prior art by using various process parameters (such as a total area of the vent openings is between 5 percent and 10 percent of an area of the die.). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 20, Ho teaches the IC assembly of claim 15, further comprising: 
a heat sink (heat sink 40, [0024]), wherein the lid (24) is between the heat sink and the circuit board.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Bet-Shliemoun (US Pub 2015/0279761).
Regarding claim 4, Shen teaches the interior surface of the lid 200, but does not teach wherein the interior surface of the lid includes a metal layer, and the metal layer includes gold or silver.
Bet-Shliemoun (fig. 4 and 5) teaches wherein the interior surface of the lid (lid 230, [0029]) includes a metal layer (seed metal 254, [0030], and the metal layer includes gold or silver (gold, [0021]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the interior surface of the lid 200 of Shen with seed metal 254 of Bet-Shliemoun in order to coat the tracks prior to filling with solder as taught by Bet-Shliemoun, [0021].
Regarding claim 6, Shen does not teach the metal extends onto sidewalls of the vent
Bet-Shliemoun (fig. 4 and 5) teaches wherein the metal layer (seed metal 254) extends onto sidewalls of the vent (track 252, [0030].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the hole 213 of the lid 200 of Shen with seed metal 254 of Bet-Shliemoun in order to coat the tracks prior to filling with solder as taught by Bet-Shliemoun, [0021].

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Ho et al.
Regarding claim 12, Shen teaches wherein the vent includes multiple horizontal portions (reservoir 701A and 702A, col. 10, lines 4-5 and fig. 13), but does not teach multiple horizontal portions arranged in an X pattern.
Ho teaches wherein the vent (trench 25) includes multiple horizontal portions (trench 25, fig. 2B) arranged in an X pattern ([0036] and fig. 4J).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the reservoir 701A and 702A of Shen with trench 25 arranged in an X pattern of Ho in order to meet the need of heat dissipation of device die 12 as taught by Ho, [0036].
Regarding claim 13, Shen teaches wherein the vent includes multiple horizontal portions (reservoir 701A and 702A, col. 10, lines 4-5 and fig. 13), but does not teach multiple horizontal portions arranged in a grid pattern.
Ho teaches wherein the vent (trench 25) includes multiple horizontal portions (trench 25, fig. 2B) arranged in a grid pattern ([0036] and figs. 4B-4M).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the reservoir 701A and 702A of Shen with trench 25 arranged in a grid pattern of Ho in order to meet the need of heat dissipation of device die 12 as taught by Ho, [0036].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Shen.
Ho teaches plurality of vent openings (trenches 25, [0027]), but does not teach wherein individual ones of the vent openings are in fluid communication with a vent having at least one other opening at an exterior surface of the lid, and the vent includes a vertical portion and a horizontal portion oriented perpendicular to the vertical portion.
Shen teaches wherein individual ones of the vent openings (hole 213, fig. 3) are in fluid communication (liquid material 222A/212A, col. 4, line 54) with a vent (reservoir 212) having at least one other opening (outlet 214, col. 4, line 45) at an exterior surface of the lid, and the vent includes a vertical portion (213) and a horizontal portion (212) oriented perpendicular to the vertical portion.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the trenches 25 of Ho with reservoir structure 212 of Ho in order to “taking in a liquid material and releasing it again when needed” as taught by Shen, col. 4, lines 43-44.
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the metal layer does not extend into the vent (claim 5); and wherein the metal layer does not completely cover sidewalls of the vent (claim 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892